DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,840,922. Although the claims at issue are not identical, they are not patentably distinct from each other because a person of ordinary skill in the art would have been able to conceive the subject matter of claims 1-19 of the present application, when given the information provided by claims 1-23 of USPN 10,840,922.

With respect to claim 1 of the present application, the claims of USPN 10,840,922 teach or suggest:
A system for driving a microelectromechanical system (MEMS) oscillating structure [ taught by lines 1-2 of claim 1 of USPN 10,840,922 ], comprising: the MEMS oscillating structure configured to oscillate about a rotation axis [ taught by lines 3-4 of claim 1 of USPN 10,840,922 ]; and a phase frequency detector (PFD) and correction circuit configured to monitor for a plurality of measured crossing events of the MEMS oscillating structure oscillating about the rotation axis, generate a first compensation signal based on at least a first measured crossing event and a second measured crossing event of the plurality of measured crossing events to correct a frequency of the MEMS oscillating structure, and generate a second compensation signal based on a third measured crossing event of the plurality of measured crossing events to correct a phase of the MEMS oscillating structure [ taught by lines 15-26 of claim 1 of USPN 10,840,922 ].
Claim 2 is taught by claim 4 of USPN 10,840,922.
Claim 3 is taught by claim 5 of USPN 10,840,922.
Claim 4 is taught by claim 6 of USPN 10,840,922.
Claim 5 is taught by claim 7 of USPN 10,840,922.
Claim 6 is taught by claim 8 of USPN 10,840,922.
Claim 7 is taught by claim 9 of USPN 10,840,922.
Claim 8 is taught by claim 10 of USPN 10,840,922.
Claim 9 is taught by claim 11 of USPN 10,840,922.
Claim 10 is taught by claim 12 of USPN 10,840,922.
Claim 11 is taught by claim 13 of USPN 10,840,922.
Method claim 12 is taught by the teachings of claim 1 of USPN 10,840,922, as applied above to claim 1 of the present application.
With respect to claim 13, the claims of USPN 10,840,922 teach or suggest:
A system for driving a microelectromechanical system (MEMS) oscillating structure, comprising [ taught by lines 1-2 of claim 1 of USPN 10,840,922 ]: the MEMS oscillating structure configured to oscillate about a rotation axis [ taught by lines 3-4 of claim 1 of USPN 10,840,922 ]; a disturbance event detector configured to detect a disturbance event that disrupts an oscillation of the MEMS oscillating structure [ taught by lines 9-14 of claim 1 of USPN 10,840,922 ]; and a phase frequency detector (PFD) and correction circuit configured to, in response to the detected disturbance event, monitor for a plurality of measured crossing events of the MEMS oscillating structure oscillating about the rotation axis, generate a first compensation signal based on at least a first measured crossing event and a second measured crossing event of the plurality of measured crossing events to correct a frequency of the MEMS oscillating structure, and generate a second compensation signal based on a third measured crossing event of the plurality of measured crossing events to correct a phase of the MEMS oscillating structure [ taught by lines 15-26 of claim 1 of USPN 10,840,922 ].
Claims 14 and 15 would have been obvious in view of claims 1-23 of USPN 10,840,922 because vibrations due to mechanical shock fall into the known category of a disturbance that would disrupt to oscillation of a MEMS.
Claim 16 is taught by claim 12 of USPN 10,840,922.
Claim 17 is taught by claim 4 of USPN 10,840,922.
Claim 18 is taught by claim 5 of USPN 10,840,922.
Claim 19 is taught by lines 9-14 of claim 1 of USPN 10,840,922.
Allowable Subject Matter
Upon filing of a terminal disclaimer, claims 1-19 would be allowable.
With respect to claims 1-19, Davdevany et al (USPAP 2018/0348506) disclose a mirror control device wherein the phase error between the mirror sense signal and mirror drive signal is used to control operation. Figure 4 shows using zero crossings.
However, these teachings do not teach or suggest “…generate a first compensation signal based on at least a first measured crossing event and a second measured crossing event of the plurality of measured crossing events to correct a frequency of the MEMS oscillating structure, and generate a second compensation signal based on a third measured crossing event of the plurality of measured crossing events to correct a phase of the MEMS oscillating structure…”
Brown (USPN 7,907,019) shows the background state of the prior art.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645